

116 HR 4654 IH: Student Veteran Protection Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4654IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mrs. Lee of Nevada (for herself and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the treatment of certain overpayments made by
			 educational institutions to persons entitled to educational assistance
			 under the laws administered by the Secretary of Veterans Affairs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Student Veteran Protection Act. 2.FindingsCongress makes the following findings:
 (1)The Department of Veterans Affairs provided $10,800,000,000 in educational assistance under the Post-9/11 Educational Assistance Program benefits to almost 800,000 veterans during fiscal year 2014.
 (2)According to the General Accountability Office’s October 2015 report, the Department of Veterans Affairs identified $416,000,000 in overpayments under such Program during fiscal year 2014, affecting approximately one-in-four veteran beneficiaries and about 6,000 schools.
 (3)According to such report, while veterans using other VA education programs have to verify their enrollment each month, VA generally does not require those using the Post-9/11 GI Bill to do so. By not requiring veterans to verify their enrollment every month, which can cause significant time to lapse between when veterans drop courses and when this is reported, VA's process allows veterans to incur thousands of dollars in overpayments and also increases the program's costs associated with collecting these debts..
 3.Overpayments to eligible persons or veteransSubsection (b) of section 3685 of title 38, United States Code, is amended to read as follows:  (b)Any overpayment by an educational institution to a veteran or eligible person shall constitute a liability of the educational institution to the United States if—
 (1)the Secretary finds that the overpayment has been made as the result of— (A)the willful or negligent failure of an educational institution to report, as required under this chapter or chapter 34 or 35 of this title, to the Department of Veterans Affairs excessive absences from a course, or discontinuance or interruption of a course by the veteran or eligible person; or
 (B)the willful or negligent false certification by an educational institution; or (2)the payment is made pursuant to—
 (A)section 3313(h) of this title; (B)section 3317 of this title; or
 (C)section 3680(d) of this title.. 